ACCEPTED
                                                                                  04-14-00796-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                             7/22/2015 5:24:52 PM
                                                                                   KEITH HOTTLE
                                                                                           CLERK

                              NO. 04-14-00796-CV

LOCKHILL VENTURES, LLC,       §               IN THE FOURTHFILED IN
                                                           4th COURT OF APPEALS
         Defendant-Appellant  §                             SAN ANTONIO, TEXAS
                              §                            7/22/2015 5:24:52 PM
v.                            §               COURT      OF APPEALS
                                                             KEITH E. HOTTLE
                                                                   Clerk
                              §
ARD MOR, INC.; TEXAS ARDMOR §
PROPERTIES, LP; AND TEXAS     §
ARDMOR MANAGEMENT, LLC,       §
         Plaintiffs-Appellees §               SAN ANTONIO, TEXAS


             APPELLEES’ UNOPPOSED FIRST MOTION TO
           EXTEND TIME TO FILE MOTION FOR REHEARING


TO THE FOURTH COURT OF APPEALS:

      Appellees ARD MOR, INC., TEXAS ARDMOR PROPERTIES, LP, and

TEXAS ARDMOR MANAGEMENT, LLC ask the Court to extend the time to file

their motion for rehearing.

                              A. INTRODUCTION

      1.     Appellant is LOCKHILL VENTURES, LLC; Appellees are ARD MOR,

INC., TEXAS ARDMOR             PROPERTIES,   LP,   and    TEXAS ARDMOR

MANAGEMENT, LLC.




                                      1
      2.     This motion is filed within the 15-day period to file a motion to extend

the time to file a motion for rehearing, as required by Texas Rule of Appellate

Procedure 49.8.

      3.     This Court has the authority under Rule 49.8 to extend the time for a

party to file a motion for rehearing.

      4.     Appellees’ motion for rehearing is currently due on July 23, 2015.

      5.     Appellees request an additional 15 days to file the motion for rehearing,

extending the time until August 7, 2015.

      6.     Appellees request additional time to file the motion for rehearing

because the undersigned counsel is currently and extensively involved in briefing

related to the City of West Texas v. CF Industries Sales, LLC, et al, Cause No. 2013-

2476-4, otherwise known as the West Texas Explosion Cases, pending in the 170th

District Court of McLennan County. Texas. The undersigned counsel’s deadline to

complete all briefing is July 23, 2015, the same day that Appellee’s motion for

rehearing is currently due to be filed.

      7.     Based on the foregoing, Appellees request an additional 15 days to file

their motion, extending the time until August 7, 2015.

      9.     No prior extensions of time to file the motion have been requested or

granted.

                                           2
       10.   This extension is not sought for delay, but so that the complex legal

issues involved in the parties’ dispute can be developed and so that justice may be

had.

                                   B. PRAYER

       11.   For these reasons, Appellees pray that this Motion be granted and that

this Court grant an extension of time to file their motion for rehearing until August

7, 2015, or for other and further relief to which Appellees may be entitled.

                                       Respectfully submitted,


                                       By:     /s/ Karen L. Landinger
                                             KAREN L. LANDINGER
                                             State Bar No. 00787873
                                             klandinger@cbylaw.com
                                             JAY K. FARWELL
                                             State Bar No. 00784038
                                             jfarwell@cbylaw.com
                                             COKINOS, BOSIEN & YOUNG
Co-Counsel                                   10999 West IH-10, Suite 800
David L. Earl                                San Antonio, Texas 78230
State Bar No. 06343030                       (210) 293-8700 (Office)
dearl@earl-law.com                           (210) 293-8733 (Fax)
EARL & ASSOCIATES, P.C.
Pyramid Building
601 NW Loop 410, Suite 390                   ATTORNEYS FOR APPELLEES,
San Antonio, Texas 78216                     ARD MOR, INC., TEXAS ARDMOR
(210) 222-1500 (Office)                      PROPERTIES, LP AND TEXAS
(210) 222-9100 (Fax)                         ARDMOR MANAGEMENT, LLC



                                         3
                     CERTIFICATE OF CONFERENCE

      The undersigned hereby certified that Counsel for Appellees have conferred
with Counsel for Appellant who does not oppose this motion.



                                            /s/ Karen L. Landinger
                                           KAREN L. LANDINGER
                                           JAY K. FARWELL




                                       4
                       CERTIFICATE OF SERVICE

      I certify that on the 22nd day of July, 2015, a copy of the foregoing
APPELLEES’ MOTION TO EXTEND TIME TO FILE MOTION FOR
REHEARING was served on the following counsel of record by electronic service
through MyFileRunner.com; and the APPELLEES’ MOTION TO EXTEND TIME
TO FILE MOTION FOR REHEARING was duly filed with the Clerk of the Fourth
Court of Appeals through MyFileRunner.com, together with this proof of service:

      Lance H. “Luke” Beshara
      Randall A. Pulman
      Brandon L. Grubbs
      PULMAN, CAPPUCCIO, PULLEN,
      BENSON & JONES, LLP
      2161 N.W. Military Highway, Suite 400
      San Antonio, Texas 78213
      (210) 222-9494 (Office)
      (210) 892-1610 (Fax)
      lbeshara@pulmanlaw.com
      rpulman@pulmanlaw.com
      bgrubbs@pulmanlaw.com

      Patrick C. Bernal
      Elizabeth M. Provencio
      DENTON NAVARRO ROCHA BERNAL HYDE & ZECH
      A Professional Corporation
      2517 N. Main Avenue
      San Antonio, Texas 78212
      (210) 227-3243 (Office)
      (210) 225-4481 (Fax)
      patrick.bernal@rampage-sa.com
      elizabeth.provencio@rampage-sa.com

                                           /s/ Karen L. Landinger
                                          KAREN L. LANDINGER
                                          JAY K. FARWELL


                                      5